DETAILED ACTION
Response to Amendment
This allowance is in response to After-Final Amendments filed on 5/18/2022. Claims 1, 9, and 17 have been amended and claims 21–23 have been canceled.  Amendments to claims have been fully considered.
Applicant incorporates previously indicated allowable subject matter from claims 21–23 into independent claims 1, 9, and 17, respectively.  The amendments are sufficient to place the claims in condition for allowance.

Allowed Claims
Claims 1–6, 8–14, 16–19 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Su (US 10,341,241 B2, issued Jul. 2, 2019, See IDS filed 4/21/2021) teaches network deep packet inspection for the rapid classification of traffic; Sahoo (US 2019/0327154 A1, published Oct. 24, 2019) teaches identification of applications by determining matches between secondary rules and hostname; and Terasaki (US 2009/0319659 A1, published Dec. 24, 2009), collecting and processing header information, such as a source address, a destination address, a message ID, a name of used protocol, mail packet receipt date/time, and a host name, which are required for tracing back applications.
However, Su, Sahoo, and Terasaki do not anticipate or render obvious the combination set forth in the independent claims 1, 9, and 17, recited as “… identify one or more secondary rules associated with the extracted domain; and identify an application in response to a match between one of the identified one or more secondary rules and a portion of the hostname wherein the identification of a first application in response to a match between a first one of the one or more secondary rules and a first portion of the hostname; and identification of a second application in response to no match between the first one of the one or more secondary rules and the hostname and a match between a second one of the one or more secondary rules matching a second portion of the hostname.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494